USCA11 Case: 21-10990    Date Filed: 08/30/2021   Page: 1 of 7



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 21-10990
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 2:04-cv-00138-SCJ



WILLIE GEORGE MOORE,

                                                          Petitioner-Appellant,

                                  versus

BILLY TOMPKIS,

                                                         Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (August 30, 2021)

Before ROSENBAUM, BRANCH, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 21-10990       Date Filed: 08/30/2021   Page: 2 of 7



      Willie Moore, a Georgia prisoner proceeding pro se, appeals the district

court’s dismissal of his filing that was construed as an impermissibly successive 28

U.S.C. § 2254 petition.     After careful review, we affirm the dismissal of his

successive § 2254 petition and deny his request for authorization to file another one.

                                          I.

      Moore is currently serving a life sentence in Georgia state prison stemming

from convictions for armed robbery, possession of a firearm after a felony

conviction, and possession of a sawed-off shotgun. In July 2004, after pursuing

direct appeal and postconviction remedies in state court, Moore filed a pro se § 2254

petition for a writ of habeas corpus. He alleged a variety of claims, including

prosecutorial misconduct, insufficient evidence to support his convictions,

unconstitutional identification procedure, unconstitutional search and seizure, and

ineffective assistance of both trial and appellate counsel.

      In June 2005, the district court granted the state’s motion to dismiss Moore’s

§ 2254 petition as untimely under 28 U.S.C. § 2244(d)(1). Moore appealed that

decision nearly five years later in 2010, but we dismissed the appeal sua sponte

because his notice of appeal was not timely filed.

      Since that time, Moore has twice filed applications with this Court for leave

to file a second or successive habeas petition. See 28 U.S.C. § 2244(b)(3). First, in

December 2016, Moore raised a single claim of actual innocence, asserting a


                                           2
            USCA11 Case: 21-10990         Date Filed: 08/30/2021   Page: 3 of 7



miscarriage of justice. We denied the application, stating that he did not rely on a

new rule of constitutional law or new evidence as required by § 2244(b)(2)(A).

Then, in April 2019, Moore filed a new application raising five claims and relying

on McQuiggin v. Perkins, 569 U.S. 383 (2013), as a new rule of constitutional law.

We dismissed Moore’s application, concluding that he had raised these claims in his

original § 2254 petition.

      In January 2020, Moore filed the subject of this appeal, a “Brief in Support of

Habeas Corpus” in which he alleged similar claims of prosecutorial misconduct,

insufficient evidence to support his convictions, unconstitutional identification

procedure, Miranda1 violations, and ineffective assistance of trial counsel. The

district court determined that it lacked jurisdiction because Moore had not obtained

this Court’s permission to file a second or successive § 2254 petition, and therefore

dismissed the action in March 2021. Moore timely appealed.

                                              II.

      Moore spends the majority of his briefing arguing that the district court erred

in dismissing his original § 2254 petition as untimely. But whether that decision

was erroneous is not properly before us. Moore’s first and only appeal of that

decision was dismissed for lack of jurisdiction in 2010, and he does not identify any

basis on which we could review the 2005 judgment at this time.


      1
          Miranda v. Arizona, 384 U.S. 436 (1966).
                                               3
            USCA11 Case: 21-10990      Date Filed: 08/30/2021     Page: 4 of 7



      To mention just one barrier to our exercise of jurisdiction, Moore’s March

2021 notice of appeal is plainly untimely to appeal that judgment. See Fed. R. App.

P. 4(a)(1)(A) (a notice of appeal is timely if it is filed “within 30 days after entry of

the judgment or order appealed from”); Bowles v. Russell, 551 U.S. 205, 214 (2007)

(“[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.”); Browder v. Dir., Dep’t of Corr. of Ill., 434 U.S. 257, 264–67 (1978)

(applying Fed. R. App. P. 4(a)’s 30-day time limit in the context of a § 2254

proceeding). Accordingly, we may not revisit the judgment denying Moore’s

original § 2254 petition, including the issue of whether Moore is entitled to equitable

tolling of the original limitations period, in the context of this appeal.

                                          III.

      As for the only matter properly before us—the dismissal of Moore’s Brief in

Support of Habeas Corpus as an unauthorized successive § 2254 petition—Moore

does not dispute the district court’s ruling. And because the Brief in Support raised

claims challenging his convictions and sentence, the district court correctly

concluded that it lacked jurisdiction over Moore’s unauthorized successive § 2254

petition.   See Farris v. United States, 333 F.3d 1211, 1216 (11th Cir. 2003)

(“Without authorization, the district court lacks jurisdiction to consider a second or

successive petition.”).




                                            4
          USCA11 Case: 21-10990        Date Filed: 08/30/2021   Page: 5 of 7



      Instead, Moore requests authorization from this Court to file a second or

successive § 2254 petition so that the district court can consider both equitable

tolling and his substantive claims for relief with regard to his original § 2254

petition. He further asserts that he has a constitutional right to attack his illegal

convictions under McClesky v. Zant, 499 U.S. 467 (1991), that he has made a

credible showing of actual innocence, and that the untimeliness of his original

habeas petition should be excused under McQuiggin v. Perkins, 569 U.S. 383 (2013),

because he is entitled to equitable tolling.

      Under 28 U.S.C. § 2244(b), a state prisoner who wishes to file a second or

successive habeas corpus petition must move the court of appeals for an order

authorizing the district court to consider such a petition.          See 28 U.S.C.

§ 2244(b)(3)(A). We “may authorize the filing of a second or successive application

only if [we] determine[] that the application makes a prima facie showing” that a

claim either (1) “relies on a new rule of constitutional law . . . that was previously

unavailable”; or (2) is based on newly discovered evidence showing “that, but for

constitutional error, no reasonable factfinder would have found the applicant guilty

of the underlying offense.” 28 U.S.C. § 2244(b)(2), (b)(3)(C).

      But we must dismiss a claim presented in an application to file a second or

successive § 2254 petition that was presented in a prior application or in an original

§ 2254 petition.    28 U.S.C. § 2244(b)(1) (“A claim presented in a second or


                                           5
           USCA11 Case: 21-10990           Date Filed: 08/30/2021       Page: 6 of 7



successive habeas corpus application under section 2254 that was presented in a

prior application shall be dismissed.”); In re Everett, 797 F.3d 1282, 1288 (11th Cir.

2015) (“A prisoner’s original § 2254 petition is a ‘prior application’ for purposes of

§ 2244(b)(1)). A claim is the same, for purposes of § 2244(b)(1), when the basic

gravamen of the legal argument is the same. In re Everett, 797 F.3d at 1288.

       We construe Moore’s brief on appeal as an application for leave to file a

successive § 2254 petition. See, e.g., United States v. MacDonald, 641 F.3d 596,

616 (4th Cir. 2011) (recognizing that appellate courts may construe a prisoner’s

appellate brief as an application for leave to file a successive § 2254 petition).

       Nevertheless, we must dismiss the application because the claims Moore

apparently seeks to raise—that his convictions were obtained by prosecutorial

misconduct, unconstitutional identification procedures, unconstitutional searches

and seizures, and ineffective assistance of trial counsel, and that insufficient

evidence supported his convictions—were presented in his original § 2254 petition,

in a prior application for leave to file a successive petition, or both. 2 See 28 U.S.C.

§ 2244(b)(1); In re Everett, 797 F.3d at 1288.




       2
         In addition, Moore’s reliance on the Supreme Court’s decisions in McQuiggin and Zant
is misplaced. In In re Bolin, 811 F.3d 403, 411 (11th Cir. 2016), we found that McQuiggin did not
warrant granting a defendant authorization to file a successive § 2254 petition. As for Zant, that
decision was issued before Moore filed his original habeas petition and so was not “previously
unavailable.” 28 U.S.C. § 2244(b)(2)(A).
                                                6
         USCA11 Case: 21-10990       Date Filed: 08/30/2021   Page: 7 of 7



      For these reasons, the district court’s dismissal of Moore’s successive habeas

petition is AFFIRMED, and his construed application for leave to file a successive

habeas petition is DISMISSED.




                                         7